DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 10-29 are pending of which claims 10 and 18 are in independent form.
	Claims 10-29 are rejected under 35 U.S.C. 103.

Response to Arguments
Applicant's arguments filed 4/23/2021 have been fully considered but they are not persuasive.

Applicant’s Argument:
Applicant argues, on pages 22-26 of the "Remarks”, that “Applicant respectfully asserts that Balachandran and Niu, taken singly or in combination, do not teach or suggest "augmenting, by an augmentation component of the computing device, the AST with metadata containing a parent identifier configured to identify the determined parent node of the query so as to generate an augmented AST thereby eliminating a need to pre-parse input data" as recited in amended claim 10 and similarly in amended claim 18". 

	Examiner's Response:
Examiner respectfully disagrees; the combination of BALACHANDRAN and Niu clearly teaches, augmenting, by an augmentation component of the computing device, the AST [with metadata containing a parent identifier] configured to identify the determined [parent node of the query] so as to generate an augmented AST thereby eliminating a need to pre-parse input data (Niu: in the case where one leaf node in the AST is a physical table, acquiring a table filtering rule of the physical table; in the AST, adding one child query node, where an original parent node of the leaf node is a parent node of the child query node and the leaf node is a child node of the child query node ¶ [0056]. n the case where one leaf node in the AST is a physical table, acquiring a table filtering rule of the physical table; in the AST, adding one child query node, where an original parent node of the leaf node is a parent node of the child query node and the leaf node is a child node of the child query node; applying the table filtering rule to the child query node ¶ [0358]. Additionally examiner point to ¶ [0093], [0103], [0204] and [0225]). As mentioned above, Niu clearly teaches adding nodes to the AST, wherein each AST have a parent/root node, this constitutes generating an augmented AST). 
AST with metadata containing a parent identifier...parent node of the query (BALACHANDRAN: In one embodiment, the query module may store meta-data of the query snippet 210 along with the nodes of the AST 220. For example, for a specific node in the AST 220 which is generated based on a block of code in the query snippet 210, the query module may store the start line and end line for the block of code in the specific node. For a leaf node of the AST 220 that is associated with a variable, the query module may also store the variable's specific location (e.g., line and position in the query snippet 210) along with the leaf node ¶ [0019], [0044], [0048], [0062]).


Applicant’s Argument:
Applicant argues, on pages 27-30 of the "Remarks”, that “Balachandran and Niu, taken singly or in combination, do not teach or suggest "traversing the AST to determine a node of the AST that represents a parent node of the query" as recited in claim 11 and similarly in claim 19”. 

	Examiner's Response:
Examiner respectfully disagrees; the combination of BALACHANDRAN and Niu clearly teaches, traversing the AST to determine a node of the AST that represents a parent node of the query (Niu: In an embodiment, after the original value of the AST node corresponding to the each output field in the outermost output field list is rewritten, the rewritten AST is traversed and a second SQL statement is re-synthesized, and the second SQL statement is determined as a finally executed SQL statement. Traversing the AST to perform the following steps: in the case where one leaf node in the AST is a physical table, acquiring a table filtering rule of the physical table; in the AST, adding one child query node, where an original parent node of the leaf node is a parent node of the child query node and the leaf node is a child node of the child query node; applying the table filtering rule to the child query node; and after traversing the AST to perform the preceding steps, acquiring a re-synthesized AST, acquiring a re-synthesized SQL statement according to the re-synthesized AST, and executing the re-synthesized SQL statement ¶ [0054]-[0056], [0092], [0101]-[0106]).

Applicant’s Argument:
Applicant argues, on pages 30-32 of the "Remarks”, “Applicant further asserts that Balachandran and Niu, taken singly or in combination, do not teach or suggest "wherein the parent identifier is configured to instruct a query processor to save a reference to the parent node" as recited in claim 12 and similarly in claim 20”. 

	Examiner's Response:
Examiner respectfully disagrees; the combination of BALACHANDRAN and Niu clearly teaches, wherein the parent identifier is configured to instruct a query processor to save a reference to the parent node (BALACHANDRAN: For example, in FIG. 4, for each node in the AST 410, the query module may generate and associate a corresponding characteristic vector with such a node. Each dimension in the characteristic vectors in FIG. 4 may be represented by a format "dimension_id=frequency." Thus, for a specific node in the AST 410, its associated character vector may have a specific dimension of the n-dimension identified by a "dimension_id", and a "frequency" value associated with the specific dimension for storing a number of times the specific dimension is present in the sub-tree having the specific node as its root node in the AST 410 ¶ [0042]. Also see ¶ [0019], [0028], [0030], [0042]-[0044], [0048] and [0049]).

Applicant’s Argument:
Applicant argues, on 33-37 of the "Remarks”, that “there is no language in the cited passages that teaches or suggests adding an ancestor attribute to the parent node of the AST”; “There is no language in the cited passage that teaches or suggests setting a value of the ancestor attribute to a predetermined value”. 

	Examiner's Response:
Examiner respectfully disagrees; the combination of BALACHANDRAN and Niu clearly teaches, adding an ancestor attribute to the parent node of the AST (Niu: in the case where one leaf node in the AST is a physical table, acquiring a table filtering rule of the physical table; in the AST, adding one child query node, where an original parent node of the leaf node is a parent node of the child query node and the leaf node is a child node of the child query node ¶ [0056]. Also see ¶ [0092], [0103], [0204], [0225] and [0358]);
setting a value of the ancestor attribute to a predetermined value (BALACHANDRAN: In one embodiment, the query module may convert some of the attributes contained in some the nodes of the parse tree or AST into leaf nodes for the AST 220. For example, a node 224 in the parse tree or AST may contain a "value" attribute for storing a variable's name (e.g., "valRefs"). In this case, the query module may extract the " value" attribute from the parse tree or AST, and construct a leaf node 225 in the AST 220 for storing the "valRefs" value. Thus, the AST 220 may contain leaf nodes (indicated by dotted ellipses in the AST 220) that represent the type names, identifier names, operators, and/or string literals in the query snippet 210. Such an approach may be advantageous since by converting some of the interested attributes of the nodes to regular nodes in the AST 220, the query module may not have to deal with two different types of nodes: one with attribute, and one without attribute ¶ [0018]. Also see ¶ [0042], [0043], [0045]).


Applicant’s Argument:
Applicant argues, on pages 37-39 of the "Remarks”, that “Neither is there any language in the cited passages that teaches or suggests associating the stored augmented AST with the hierarchical data”. 

	Examiner's Response:
Examiner respectfully disagrees; the combination of BALACHANDRAN and Niu clearly teaches, storing the augmented AST; and associating the stored augmented AST with the hierarchical data (BALACHANDRAN: For example, a node 224 in the parse tree or AST may contain a "value" attribute for storing a variable's name (e.g., "valRefs"). In this case, the query module may extract the "value" attribute from the parse tree or AST, and construct a leaf node 225 in the AST 220 for storing the "valRefs" value ¶ [0018], [0019]. Also see ¶ [0031] and [0034]).


Applicant’s Argument:
Applicant argues, on 39-40 of the "Remarks”, that neither one of the prior art of record teaches “creating a uniquely named label upon encountering an operator in the AST”. 

Examiner's Response:
Examiner respectfully disagrees; the combination of BALACHANDRAN and Niu clearly teaches, creating a uniquely named label upon encountering an operator in the AST (BALACHANDRAN: In one embodiment, the syntax structure 220 may be an Abstract Structure Tree ( AST), which may contain one or more rooted, labeled, and ordered nodes associated with syntactic elements in the query snippet 210. For example, the "if" statement in line 23 of the query snippet 210 may be represented by a root node 221 labeled "IfStatement" in the AST 220. The root node 221 may contain two child nodes 222 and 223. The left child node 222, which is labeled "InfixExpression", may represent the "if" condition "valRefs==null" in the query snippet 210. The right child node 223, which is labeled "Block", may represent the block of code in lines 24-26 of the query snippet 210 ¶ [0017], [0024]-[0028], [0034]).


Applicant’s Argument:
Applicant argues, in the "Remarks”, pages 40-44, 45-49 and 50-54 that “The Examiner has not provided any rational underpinning as to how the Examiner derived his motivation for modifying Balachandran to include the above- cited missing claim limitation. The Examiner simply states "because there is a need to improve data protection in the big data environment" as reasoning for modifying Balachandran to include the above-cited claim limitation”; “ The Examiner's reasoning for modifying Balachandran with Niu to include the missing claim limitation of claims 10 and 18 is insufficient to establish a prima facie case of obviousness”; “Examiner fails to provide a rational underpinning for modifying Balachandran with Niu to include the missing claim limitations of claims 11, 13, 19 and 21”; “The Examiner's reasoning for modifying Balachandran with Mukerjee to include the missing claim limitations of claims 15 and 23 is insufficient to establish a prima facie case of obviousness”; “The Examiner's reasoning for modifying Balachandran with Bhatti to include the missing claim limitations of claims 26 and 27 is insufficient to establish a prima facie case of obviousness”. 

	Examiner's Response:
Examiner respectfully disagrees; in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both prior art are in the same field of endeavor, a valid motivation to combine has provided base on ¶ [0003]-[0007] of Niu et al.; therefore applicant’s argument regarding the lacking motivation is simply not persuasive. Furthermore, a valid motivation to combine has provided base on ¶ [0002]-[0004] of Mukerjee et al.; therefore applicant’s argument regarding the lacking motivation is simply not persuasive. Furthermore, a valid motivation to combine has provided base on ¶ [0001]-[0008] of Bhatti et al.; therefore applicant’s argument regarding the lacking motivation is simply not persuasive.
Additionally, examiner further indicates that the combination of BALACHANDRAN and Niu clearly teaches all the limitations of the claims which these prior art rejected.
Additionally, examiner further indicates that the combination of BALACHANDRAN, Niu and Mukerjee clearly teaches all the limitations of the claims which these prior art rejected.
Additionally, examiner further indicates that the combination of BALACHANDRAN, Niu and Bhatti clearly teaches all the limitations of the claims which these prior art rejected.

Applicant’s Argument:
Applicant argues, on pages 44-45 of the "Remarks”, that “Applicant respectfully asserts that Balachandran, Niu and Mukerjee, taken singly or in combination, do not teach or suggest "wherein the predetermined value is based on a counter value, the counter value being incremented for each parent node that is identified" as recited in claim 15 and similarly in claim 23”. 

	Examiner's Response:
Examiner respectfully disagrees; the combination of BALACHANDRAN, Niu and Mukerjee clearly teaches, wherein the predetermined value is based on a counter value, the counter value being incremented for each parent node that is identified (Mukerjee: A counter bin can be created for each root node and initialized to values of "0",0","0","0" and "0", respectively. The structure is traversed from each root node and a counter is incremented for only those root nodes that are traversed. For example, starting at the first root node (1), only root nodes 3 and 5 are traversed and the counter bins are incremented to values of "0","0","1","0" and "1", respectively. Advancing to the second root node (2), only root nodes 3, 4 and 5 are traversed and the counter bins are incremented to values of "0","0","2","1" and "2", respectively. Proceeding on to the third root node (3), only root node 5 is traversed and the counter bins are incremented to values of "0","0","2","1" and "3", respectively. Continuing on to the fourth root node (4), only root node 5 is traversed and the counter bins are incremented to values of "0","0","2","1" and "4", respectively. Lastly, proceeding to the fifth root node (5), no other root nodes are traversed and thus none of the counter bins are incremented and the final counter bin values are "0","0","2","1" and "4", respectively. When a threshold of "3" is utilized, the only root node that exceeds the threshold is root node 5. Since root node 5 is a context node, the data structure can benefit from including the index at the top most level, and node 5 is replaced with a root node and a new root node is established at the top level of the data structure as is illustrated by graph 620 ¶ [0091]).


Applicant’s Argument:
Applicant argues, on 49-50 of the "Remarks”, that “Applicant respectfully asserts that Balachandran, Niu and Bhatti, taken singly or in combination, do not teach or suggest "wherein the hierarchical data comprises JSON data, wherein the query language is JSONata query language" as recited in claims 26 and 27”. 

	Examiner's Response:
Examiner respectfully disagrees; the combination of BALACHANDRAN, Niu and Bhatti clearly teaches, wherein the hierarchical data comprises JSON data, wherein the query language is JSON data query language (Bhatti: the dictionary values may be instructions to extract and otherwise transform data from a source into the appropriate value for the specified key. In some cases, this may take the form of a query, like a query language that selects nodes in a hierarchical serialized data format, like XML or JSON. For example, the query "target.name.familyName" may select a root node of a JSON document corresponding to the target, a node under that root node corresponding to the name, and a node under that node corresponding to the familyName field. Thus, a query may specify a path through a hierarchical document to a specific entry or set of entries.b ¶ [0033]).


Examiner’s Note
	Regarding claims 10-17 and 26, Applicant recites “computer program product comprising one or more computer readable storage mediums”. In paragraph [0095] of the instant specification, Applicant indicated that “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire”. Therefore the claims fall within one of the four statutory categories of 35 USC 101. Examiner has therefore interpreted “computer readable storage mediums” as non-statutory medium.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
The claim(s) recite(s) processing and augmenting the abstract syntax tree (AST); nothing in the claim element precludes the step from practically performing certain methods of organizing human activity and mental process.
The process, as drafted, under its broadest reasonable interpretation, covers performance of the limitation for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the generic computer components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
This judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10-14, 16-22, 24, 25, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over BALACHANDRAN; Vipin et al. (US 20150046492 A1) [BALACHANDRAN] in view of NIU; Jiahao et al. (US 20200301917 A1) [Niu].

	Regarding claims 10 and 18, BALACHANDRAN discloses, a computer program product for identifying ancestor objects in hierarchical data stored in a database configured for processing with a query according to a query language (In one embodiment, upon receiving the query snippet 120, the query module 150 may be configured to generate a "syntax structure" based on the query snippet 120. The "syntax structure" may be a hierarchical data structure configured for representing the syntactic structure of the query snippet 120 ¶ [0012]. Also see ¶ [0062] and [0072]), the query having an associated abstract syntax tree, AST, the computer program product comprising one or more computer readable storage mediums having program code embodied therewith (In one embodiment, the syntax structure 220 may be an Abstract Structure Tree ( AST), which may contain one or more rooted, labeled, and ordered nodes associated with syntactic elements in the query snippet 210. For example, the "if" statement in line 23 of the query snippet 210 may be represented by a root node 221 labeled "IfStatement" in the AST 220. The root node 221 may contain two child nodes 222 and 223 ¶ [0017]-[0027]), the program code comprising the programming instructions for: 
processing, by a processing unit of a computing device, the AST associated with the query to determine a parent node of the AST relating to the query (In one embodiment, the syntax structure 220 may be an Abstract Structure Tree ( AST), which may contain one or more rooted, labeled, and ordered nodes associated with syntactic elements in the query snippet 210. For example, the "if" statement in line 23 of the query snippet 210 may be represented by a root node 221 labeled "IfStatement" in the AST 220. The root node 221 may contain two child nodes 222 and 223 ¶ [0017]-[0028], [0030]);
AST with metadata containing a parent identifier...parent node of the query (In one embodiment, the query module may store meta-data of the query snippet 210 along with the nodes of the AST 220. For example, for a specific node in the AST 220 which is generated based on a block of code in the query snippet 210, the query module may store the start line and end line for the block of code in the specific node. For a leaf node of the AST 220 that is associated with a variable, the query module may also store the variable's specific location (e.g., line and position in the query snippet 210) along with the leaf node ¶ [0019], [0044], [0048], [0062]).
However BALACHANDRAN does not explicitly facilitate augmenting, by an augmentation component of the computing device, the AST with metadata containing a parent identifier configured to identify the determined parent node of the query so as to generate an augmented AST thereby eliminating a need to pre-parse input data.
Niu discloses, augmenting, by an augmentation component of the computing device, the AST with metadata containing a parent identifier configured to identify the determined parent node of the query so as to generate an augmented AST thereby eliminating a need to pre-parse input data (in the case where one leaf node in the AST is a physical table, acquiring a table filtering rule of the physical table; in the AST, adding one child query node, where an original parent node of the leaf node is a parent node of the child query node and the leaf node is a child node of the child query node ¶ [0056]. Also see ¶ [0092], [0103], [0204], [0225] and [0358]. Clearly the AST has been augmented and therefore eliminating the need to pre-parse input data).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Niu's system would have allowed BALACHANDRAN to facilitate augmenting, by an augmentation component of the computing device, the AST with metadata containing a parent identifier configured to identify the determined parent node of the query so as to generate an augmented AST thereby eliminating a need to pre-parse input data. The motivation to combine is apparent in the BALACHANDRAN's reference, because there is a need to improve data protection in the big-data environment.

Regarding claims 11 and 19, the combination of BALACHANDRAN and Niu discloses, wherein the processing of the AST associated with the query to determine the parent node of the AST relating to the query comprises the programming instructions for: traversing the AST to determine a node of the AST that represents a parent node of the query (Niu: In an embodiment, after the original value of the AST node corresponding to the each output field in the outermost output field list is rewritten, the rewritten AST is traversed and a second SQL statement is re-synthesized, and the second SQL statement is determined as a finally executed SQL statement ¶ [0054]-[0056], [0092], [0101]-[0106]).

Regarding claims 12 and 20, the combination of BALACHANDRAN and Niu discloses, wherein the parent identifier is configured to instruct a query processor to save a reference to the parent node (BALACHANDRAN: In one embodiment, the syntax structure 220 may be an Abstract Structure Tree (AST), which may contain one or more rooted, labeled, and ordered nodes associated with syntactic elements in the query snippet 210. For example, the "if" statement in line 23 of the query snippet 210 may be represented by a root node 221 labeled "IfStatement" in the AST 220 ¶ [0017]. In one embodiment, the query module may store meta-data of the query snippet 210 along with the nodes of the AST 220. For example, for a specific node in the AST 220 which is generated based on a block of code in the query snippet 210, the query module may store the start line and end line for the block of code in the specific node. For a leaf node of the AST 220 that is associated with a variable, the query module may also store the variable's specific location (e.g., line and position in the query snippet 210) along with the leaf node. Alternatively, the query module may also store meta-data of the source code files along with the nodes of the ASTs associated with the source code files ¶ [0019] [0044] and [0048]. Also see ¶ [0028], [0030], [0043], [0049]).

Regarding claims 13 and 21, the combination of BALACHANDRAN and Niu discloses, wherein the augmenting of the AST with the parent identifier configured to identify the determined parent node so as to generate the augmented AST comprises the programming instructions for: adding an ancestor attribute to the parent node of the AST (Niu: in the case where one leaf node in the AST is a physical table, acquiring a table filtering rule of the physical table; in the AST, adding one child query node, where an original parent node of the leaf node is a parent node of the child query node and the leaf node is a child node of the child query node ¶ [0056]. Also see ¶ [0092], [0103], [0204], [0225] and [0358]).

Regarding claims 14 and 22, the combination of BALACHANDRAN and Niu discloses, wherein the adding of the ancestor attribute to the parent node of the AST comprises the programming instructions for: setting a value of the ancestor attribute to a predetermined value (BALACHANDRAN: In one embodiment, the query module may convert some of the attributes contained in some the nodes of the parse tree or AST into leaf nodes for the AST 220. For example, a node 224 in the parse tree or AST may contain a "value" attribute for storing a variable's name (e.g., "valRefs"). In this case, the query module may extract the " value" attribute from the parse tree or AST, and construct a leaf node 225 in the AST 220 for storing the "valRefs" value. Thus, the AST 220 may contain leaf nodes (indicated by dotted ellipses in the AST 220) that represent the type names, identifier names, operators, and/or string literals in the query snippet 210. Such an approach may be advantageous since by converting some of the interested attributes of the nodes to regular nodes in the AST 220, the query module may not have to deal with two different types of nodes: one with attribute, and one without attribute ¶ [0018]. Also see ¶ [0042], [0043], [0045]).

Regarding claims 16 and 24, the combination of BALACHANDRAN and Niu discloses, wherein the program code further comprises the programming instructions for: generating the abstract syntax tree by parsing the query (BALACHANDRAN: In one embodiment, the syntax structure 220 may be an Abstract Structure Tree ( AST), which may contain one or more rooted, labeled, and ordered nodes associated with syntactic elements in the query snippet 210. For example, the "if" statement in line 23 of the query snippet 210 may be represented by a root node 221 labeled "IfStatement" in the AST 220. The root node 221 may contain two child nodes 222 and 223 ¶ [0017]-[0028], [0030]).

Regarding claims 17 and 25, the combination of BALACHANDRAN and Niu discloses, wherein the program code further comprises the programming instructions for: storing the augmented AST; and associating the stored augmented AST with the hierarchical data (BALACHANDRAN: For example, a node 224 in the parse tree or AST may contain a "value" attribute for storing a variable's name (e.g., "valRefs"). In this case, the query module may extract the "value" attribute from the parse tree or AST, and construct a leaf node 225 in the AST 220 for storing the "valRefs" value ¶ [0018], [0019]).


Regarding claims 28 and 29, the combination of BALACHANDRAN and Niu discloses, creating a uniquely named label upon encountering an operator in the AST (BALACHANDRAN: In one embodiment, the syntax structure 220 may be an Abstract Structure Tree ( AST), which may contain one or more rooted, labeled, and ordered nodes associated with syntactic elements in the query snippet 210. For example, the "if" statement in line 23 of the query snippet 210 may be represented by a root node 221 labeled "IfStatement" in the AST 220. The root node 221 may contain two child nodes 222 and 223. The left child node 222, which is labeled "InfixExpression", may represent the "if" condition "valRefs==null" in the query snippet 210. The right child node 223, which is labeled "Block", may represent the block of code in lines 24-26 of the query snippet 210 ¶ [0017], [0024]-[0028], [0034]).


Claims 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over BALACHANDRAN in view of NIU in view of Mukerjee; Kunal et al. (US 20090112905 A1) [Mukerjee].

Regarding claims 15 and 23, the combination of BALACHANDRAN and Niu teaches all the limitations of claims 14 and 22 (respectively).
However neither BALACHANDRAN nor Niu explicitly facilitates wherein the predetermined value is based on a counter value, the counter value being incremented for each parent node that is identified.
Mukerjee discloses, wherein the predetermined value is based on a counter value, the counter value being incremented for each parent node that is identified (A counter bin can be created for each root node and initialized to values of "0",0","0","0" and "0", respectively. The structure is traversed from each root node and a counter is incremented for only those root nodes that are traversed. For example, starting at the first root node (1), only root nodes 3 and 5 are traversed and the counter bins are incremented to values of "0","0","1","0" and "1", respectively. Advancing to the second root node (2), only root nodes 3, 4 and 5 are traversed and the counter bins are incremented to values of "0","0","2","1" and "2", respectively. Proceeding on to the third root node (3), only root node 5 is traversed and the counter bins are incremented to values of "0","0","2","1" and "3", respectively. Continuing on to the fourth root node (4), only root node 5 is traversed and the counter bins are incremented to values of "0","0","2","1" and "4", respectively. Lastly, proceeding to the fifth root node (5), no other root nodes are traversed and thus none of the counter bins are incremented and the final counter bin values are "0","0","2","1" and "4", respectively. When a threshold of "3" is utilized, the only root node that exceeds the threshold is root node 5. Since root node 5 is a context node, the data structure can benefit from including the index at the top most level, and node 5 is replaced with a root node and a new root node is established at the top level of the data structure as is illustrated by graph 620 ¶ [0091]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Mukerjee's system would have allowed BALACHANDRAN and Niu to facilitate wherein the predetermined value is based on a counter value, the counter value being incremented for each parent node that is identified. The motivation to combine is apparent in the BALACHANDRAN and Niu's reference, because there is a need for providing much better efficiency and flexibility for mechanisms and methods for indexing and organizing streams within a graph-like data structure.


Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over BALACHANDRAN in view of NIU in view of Bhatti; Bilal M. et al. (US 20180232404 A1) [Bhatti].

Regarding claims 26 and 27, the combination of BALACHANDRAN and Niu teaches all the limitations of claims 10 and 18 (respectively).
However neither BALACHANDRAN nor Niu explicitly facilitates wherein the hierarchical data comprises JSON data, wherein the query language is JSON data query language.
Bhatti discloses, wherein the hierarchical data comprises JSON data, wherein the query language is JSON data query language (the dictionary values may be instructions to extract and otherwise transform data from a source into the appropriate value for the specified key. In some cases, this may take the form of a query, like a query language that selects nodes in a hierarchical serialized data format, like XML or JSON. For example, the query "target.name.familyName" may select a root node of a JSON document corresponding to the target, a node under that root node corresponding to the name, and a node under that node corresponding to the familyName field. Thus, a query may specify a path through a hierarchical document to a specific entry or set of entries.b ¶ [0033]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Bhatti's system would have allowed BALACHANDRAN and Niu to facilitate wherein the hierarchical data comprises JSON data, wherein the query language is JSON data query language. The motivation to combine is apparent in the BALACHANDRAN and Niu's reference, because there is a need to improve a process of transforming data exchanged between a diverse set of target application program interfaces (APIs) having different respective external data schemas and an identity management system (IMS) database having an internal data schema with programs that adaptively their own set of instructions expand based on operation of the programs on API or IMS database responses.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980. The examiner can normally be reached Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





5/17/2022
/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154